Title: Enclosure: Draft of Peace Negotiation Articles, 13 July 1781
From: Adams, John
To: Vergennes, Charles Gravier, Comte de



Paris July 13. 1781

Answer of the Minister Plenipotentiary of the United States of America, to the Articles to serve as a Basis to the Negotiation, for the Re-establishment of Peace.
Art. 1.
The United States of America, have no Objection provided their Allies have none to a Treaty with Great Britain, concerning the Re-establishment of Peace in America, or to another concerning the Re-establishment of Commerce, between the two nations, consistent with their Obligations to France and Spain; without the Intervention of any of the other belligerent Parties, and even, without that of the two Imperial Courts, at least unless their Mediation, Should be formally demanded and granted upon this Object, according to the first Article communicated to me.
Art. 2.
The United States, have nothing to Say provided their Allies have not, against the Second Article.
Art. 3.
To the Armistice, and the Statu quo, in the third Article, the United States have very great Objections; which indeed are So numerous and decisive and at the Same time So obvious, as to make it unnecessary to State them in detail.
The Idea of a Truce, is not Suggested, in these Articles; but, as it is mentioned in Some observations Shewn me, by his Excellency the Comte de Vergennes it may be necessary for me to add, that the United States, are So deeply impressed, with an Apprehension, that any Truce whatsoever, would not fail to be productive of another long and bloody War, at the Termination of it, and that a Short Truce, would be, in many Ways, highly dangerous to them, that it would be with great Reluctance that they Should enter into any discussion, at all, upon Such a Subject. Two express Conditions, would be, indispensable Preliminaries to their taking into consideration, the Subject of a Truce at all. The first is, that their Allies agree, that the Treaties now Subsisting remain in full Force, during and after the Truce, untill the final Acknowledgment of their Independance by Great Britain. The Second is, the antecedent Removal of the British Land and naval Armaments, from every Part of the United States. Upon these two express Conditions as Preliminaries, if a Truce Should be proposed, for so long a Period, or for an indeffinite Period requiring So long notice, previous to a renewal of Hostilities, as to evince that it is, on the Part of Great Britain a virtual Relinquishment of the Object of the War, and an Expedient only to avoid the mortification of an express Acknowledgment of the Independence and Sovereignty of the United States, they, with the concurrence of their Allies might acceed to it.
It is requisite however to add. 1. That the United States cannot consider themselves bound by this declaration, unless it Should be agreed to before, the opening of another Campain. 2. That it is not in the Power of the Crown of Great Britain, by the constitution of that Kingdom, to establish any Truce, or even Armistice, with the United States, which would not be illusory without the Intervention of an Act of Parliament, repealing or Suspending all their Statutes, which have any Relation to the United States or any of them. Without this, every officer of the Navy, would be bound by the Laws, according to the Maxims of their Constitution, to Seize every American Vessel, that he Should find, whose Papers and destination Should not be found conformable to those Statutes, and every French, Spanish, Dutch or other foreign Vessel, which he Should find going to or coming from America; notwithstanding any Convention, that it is in the Power of the Crown to make.

After all: the greatest difficulty does not lie in any Thing as yet mentioned. The great question is, in what Character are the United States to be considered?
They know themselves to be a free, Sovereign and independent State, of right and in Fact. They are considered and acknowledged, as Such, by France. They cannot be represented in a Congress of Ministers, from the Several Powers of Europe, whether their Representative is called Ambassador, Minister or Agent, without an Acknowledgment of their Independence, of which the very Admission of a Representative from them, is an Avowal. Great Britain, cannot agree with their Representative, upon a Truce, or even an Armistice, without Admitting their Freedom and Independence.
As their is upon Earth, no Judge of a Sovereign State, but the Nation that composes it, the United States can never consent, that their Independence, Shall be discussed or called in question, by any Sovereign or Sovereigns, however respectable, nor can their Interests be made a question, in any Congress, in which their Character is not acknowledged, and their Minister admitted. If therefore, the two Imperial Courts, would acknowledge, and lay down as a Preliminary, the Sovereignty of the United States, and admit their Minister to a Congress: after this, a Treaty might be commenced, between the Minister of Great Britain, and the Minister of the United States, relative to a Truce, or Peace and Commerce, in the manner proposed, without any express Acknowledgment of their Sovereignty by Great Britain, untill the Treaty should be concluded.
The Sovereigns of Europe have a right to negotiate, concerning their own Interests and to deliberate concerning the Question whether it is consistent with their Dignity and Interests, to acknowledge expressly the Sovereignty of the United States, and to make Treaties with them, by their Ministers in a Congress or other wise; and America could make no Objection to it. But neither the United States nor France can ever consent, that the Existence of their Sovereignty, Shall be made a question in Such Congress: because, let that Congress determine as it might, their Sovereignty with Submission only to divine Providence never can, and never will, be given up.
As the British Court, in first Suggesting the Idea of a Congress to the Imperial Courts, insisted upon the Annihilation of the League as they were pleased to call it, between France, and their Rebel Subjects, as they were pleased again to phrase it, and upon the Return of these to their Allegiance and Obedience, as Preliminaries to any Congress, or Mediation; there is too much Reason to fear, that the British Ministry, have no Serious Intentions or Sincere dispositions for Peace, and that they mean nothing but Amusement. Because, the Support of the Sovereignty of the United States, was the primary Object of the War, on the Part of France and America: The Destruction of it, that of Great Britain. If therefore the Treaty between France and America, was annulled, and the Americans returned to the Domination and Monopoly of Great Britain, there would be no need of troubling all Europe with a Congress to make a Peace. All Points between France, Spain and Great Britain, might be easily adjusted among themselves. Surely the affairs of Great Britain, are in no Part of the World so tryumphant nor those of any of their Ennemies so adverse, as to give this Ministry any Serious hopes, that France and America will renounce the Object of the War. There must therefore be some other View.
It is not difficult to penetrate the design of the British Ministry, upon this, any more than upon many former Occasions. They think, that a Distrust of them, and a Jealousy, that they would not adhere with good Faith to the Propositions of Reconciliation, which they have made from time to time, were, in the Minds of the Americans, the true cause, why those Propositions, were not accepted. They now think, that, by prevailing on the two Imperial Courts, and other Courts to warranty to the Americans, any Similar Terms, they may propose to them they Shall remove this obstacle: and by this means, although they know, that no publick Authority in America, will agree to Such Terms, they think they shall be able to represent Things in such a Light as to induce, many desertions from the American Army, and many Apostacies from the American Independence and Alliance. In this Way, they would pursue their long practised Arts of Seduction, deception and division. In these again as in So many former Attempts, they would find themselves disappointed, and would make very few Deserters or Apostates. But it is to be hoped, that the Powers of Europe will not give to these Superficial Artifices with which that Ministry have so long destroyed the Repose of the United states, and of the British Dominions at home and abroad, and disturbed the Tranquility of Europe, So much Attention as to enable them to continue, much longer, Such Evils to Mankind.

J. Adams

